IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : Nos. 101 and 102 MM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
RONALD WHEELER,                              :
                                             :
                    Petitioner               :



                                       ORDER


PER CURIAM

      AND NOW, this 4th day of September, 2018, the Petition for Leave to File Petitions

for Allowance of Appeal Nunc Pro Tunc is DENIED.